Citation Nr: 1518016	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  13-21 679A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) home loan benefits.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The appellant had service in the United States Army Reserve from September 1978 to September 1984.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2013 decision of the Atlanta Regional Loan Center in Decatur, Georgia, which denied entitlement to VA home loan benefits.

The appellant had a hearing before the undersigned Veterans Law Judge (VLJ) in June 2014.  A transcript of the hearing has been associated with the appellant's Virtual VA electronic claims file.

The record reflects that after the statement of the case (SOC) the Veteran submitted additional relevant evidence to the Board.  No subsequent supplemental statement of the case (SSOC) was issued, but this is not necessary because the evidence was accompanied by a waiver of initial review by the agency of original jurisdiction in accordance with 38 C.F.R. § 20.1304 (2014).

The Board has not only reviewed the appellant's physical claims file, but also the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The appellant served in the United States Army Reserve from September 19, 1978 to September 18, 1984, received an honorable discharge, and was not discharged because of a service-connected disability. 

2.  Affording the appellant the benefit of the doubt, she received Active or Inactive Duty points in each of six consecutive years between September 19, 1978 and September 18, 1984.  


CONCLUSION OF LAW

Resolving doubt in favor of the appellant, the legal criteria for VA home loan guaranty benefits are met.  38 U.S.C.A. §§ 3701, 3702 (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A certificate of eligibility for loan guaranty benefits is granted only to veterans who satisfy the basic entitlement criteria outlined in 38 U.S.C.A. §§ 3701 and 3702.  For purposes of these benefits, the term "veteran" is defined under 38 U.S.C.A. § 3701(b).  In this case, the appellant did not have active duty service and does not meet the basic eligibility requirements under 38 U.S.C.A. § 5303A(b)(1) (2014).

As pertinent to this case, the term "veteran" also includes an individual who is not otherwise eligible for housing benefits and who has completed a total service of at least six years in the Selected Reserve, and, following the completion of such service, was discharged from service with an honorable discharge, was placed on the retired list, was transferred to the Standby Reserve or an element of the Ready Reserve other than the Selected Reserve after service in the Selected Reserve characterized by the Secretary concerned as honorable service, or continues serving in the Selected Reserve, or who was discharged or released from the Selected Reserve before completing six years of service because of a service-connected disability.  38 U.S.C.A. § 3701(b)(5)(A).

The term "Selected Reserve" means the Selected Reserve of the Ready Reserve of any of the reserve components (including the Army National Guard of the United States and the Air National Guard of the United States) of the Armed Forces.  38 U.S.C.A. § 3701(b)(5)(B).

As noted above, the appellant served in the U.S. Army Reserve from September 19, 1978 to September 18, 1984.  The appellant's September 1984 discharge orders reflect that she received an honorable discharge upon expiration of the term of obligated service.  Thus, the evidence does not show that the appellant was discharged for a service-connected disability.

The record reflects that, in July 2013, the appellant's request for a Certificate of Eligibility for Loan Guaranty Benefits was denied because she did not have the minimum six years of service required for eligibility to receive such a Certificate.  Specifically, the July 2013 decision found that her records showed creditable Army Reserve service of only three years.

The Board notes that the appellant contends that she did indeed complete six years of service with the Army Reserve, thereby fulfilling the required six years of service.  In order for a year of service to be credited toward the six-year service requirement, at least one Active Duty or Inactive Duty point is required during each year in order to be credited as service.

Membership points may be earned by Reservists or Guardsmen for being on the rolls whether the member participates in drill or not.  Years in which only Membership points are earned do not count towards meeting the six-year service requirement.

Initially, the Board notes that there is some confusion as to the precise amount and timing of the appellant's Active Duty and Inactive Duty service.  On the one hand, a May 2013 Chronological Statement of Retirement Points from the Department of the Army shows that the appellant received Active and/or Inactive Duty points from September 19, 1978 to September 18, 1979; from September 19, 1980 to September 18, 1981; and from September 19, 1982 to September 18, 1983.  Based on the foregoing evidence, the July 2013 decision of the Atlanta Regional Loan Center found that the appellant had only three years of creditable service and denied the claim.

However, a subsequent December 2013 Chronological Statement of Retirement Points from the Department of the Army submitted by the appellant indicates that she actually did receive Active and/or Inactive Duty points in each of six years from September 19, 1978 to September 18, 1984.  Pay records from the Defense Finance and Accounting Service submitted by the appellant during her June 2014 hearing supports the December 2013 Statement's Active and Inactive Duty points allotment.  The pay records document near monthly payments for unit training and other activities during each of the six years of Reserve service at issue.   

Thus, the December 2013 Chronological Statement of Retirement Points from the Department of the Army amends and corrects the errors in accounting for the appellant's service in the May 2013 statement.

In light of the foregoing, the Board concludes that the appellant's service qualifies her for "veteran" status and that she meets the requirements for eligibility for VA home loan benefits under 38 U.S.C.A. § 3701(b)(5)(A).  Thus, the appellant is eligible to receive a Certificate of Eligibility for Loan Guaranty Benefits.


ORDER

Entitlement to VA home loan guaranty benefits is granted.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


